DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “medical dressing”... should read “A medical dressing…”  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to particularly point out and distinguish the claim subject matter, the Office suggest reciting, “A medical dressing configured to be secured to the skin of a user….” Instead of “Medical dressing comprising a dressing substrate that would bond to the skin like a normal bandage” .  Appropriate correction is required.
Drawing
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the substrate, medical gauze pad” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the medical gauze pad" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bandage" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the wound" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the invention" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the adhesive bandage" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 1, it is unclear what Applicant meant by “…would bond to the skin like a normal bandage…” as the metes and bounds of the claim subject matter is not clear.
Claims 1-3 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wink U.S. Publication No. (2017/0143554 A1).
With respect to claim 1, Wink discloses a medical dressing comprising a dressing substrate (12) and [0034] that would bond to the skin like a normal bandage (as shown in figs.7-8), the medical gauze pad (18 and 24) and [0027] and [0035],  attached to the bottom of the bandage would then be placed onto of the wound thus completely sealing off the wound (as shown in figs.7-8).
With respect to claim 2, Wink discloses would hold up much better than anything in harsh/hazardous environments [0029 the bandage significantly reduces the chances of infection of the wound under care by opportune pathogens]. Wink in addition, discloses in [0040, the gauze pad maybe impregnated with bioactive agents, antibiotics, bactericides, fungicides, drugs and treated with antiseptic benzalkonium chloride and an antibiotic mixture of polymyxin B-sulfate and bacitracin-zinc] in addition to the hypoallergenic skin-friendly adhesive [0036] that inherently would allow the medical dressing to hold up in harsh/hazardous environments. 
With respect to claim 3, Wink discloses the dressing is of the adhesive bandage type [0027, coated with adhesive 14] and [0036] that would wrap tightly (i.e. over a wound on the skin of a user) in harsh/hazardous environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786